United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Nickole C. Winnette, Esq., for the Director

Docket No. 06-2031
Issued: June 8, 2007

Oral Argument May 22, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2006 appellant filed a timely appeal from the August 10, 2006 merit
decision of the Office of Workers’ Compensation Programs denying his claim for recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this appeal.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained a recurrence of disability on March 26, 2005 that was causally related to his accepted
injury; and (2) whether appellant sustained an emotional injury in the performance of duty.
FACTUAL HISTORY
On March 15, 2004 appellant, filed a traumatic injury claim alleging that he was
assaulted on March 13, 2004 by unknown assailants while delivering mail. The Office accepted
his traumatic injury claim for head and scalp contusion and acute reaction to stress. Appellant
returned to full duty, with no restrictions, on June 2, 2004, but stopped working on July 9, 2004.

On April 12, 2005 he filed a claim for compensation beginning March 26, 2005, which the
Office developed administratively as a recurrence claim.
Appellant submitted numerous reports from Dr. Roland Jefferson, a treating physician,1
who treated appellant for post-traumatic stress disorder (PTSD), which he attributed to the
accepted work injury. On May 27, 2004 Dr. Jefferson stated that appellant’s symptoms of
insomnia, startle response and hypervigilance had resolved and that he was highly motivated to
return to work. He released appellant to return to full-time employment as of June 1, 2004,
without restrictions. In a July 15, 2004 report, Dr. Jefferson opined that appellant was no longer
able to function in his job as of July 8, 2004. In an April 30, 2005 report, he opined that
appellant’s March 26, 2005 recurrence was due to actions of the employing establishment,
including: a threat of suspension on the day following the original incident; a “stand-up” speech
given to staff warning against confrontations; a postal service investigation of the incident;
attempts to interview him at work and at home; assignment to the same position following the
accepted incident; and lack of concern for appellant’s personal welfare. Dr. Jefferson opined that
generally demoralizing circumstances caused a variety of conditions, including cephalgia, startle
response, hypervigilance, insomnia, anorexia and impairment of his attention span and
concentration.
The record contains an employing establishment investigative memorandum dated
March 15, 2004, in which supervisor Carolyn Dean reported that she was unable to locate any
witnesses at the scene on the date of the alleged attack. Appellant stated that he was unable to
avoid the assault, due to traffic congestion. The memorandum reflects that a “stand-up” talk was
given as a preventive action on March 15, 2004 by appellant’s manager, who advised all
employees to avoid irate customers. In a September 23, 2004 investigative memorandum,
inspector Sue Bristow indicated that on the date of the alleged attack, appellant did not call the
police to report the assault and refused medical treatment. Appellant reported that he was struck
in the face and head by several people in what he believed to be a road-rage event. The
investigator stated that he attempted to interview appellant on May 28, 2004. Appellant refused
to discuss the reported assault at that time and instructed the investigator to interview him at the
employing establishment when he returned to work. He returned to work on June 2, 2004. On
July 9, 2004 the investigator attempted to interview appellant at the employing establishment.
However, when his supervisor informed appellant that the inspector wanted to talk to him
regarding his reported assault, he refused to speak with the investigator and informed his
supervisor that he was going home due to stress resulting from the attempted interview.
On May 12, 2005 the Office denied the recurrence claim. The Office found that
appellant had raised new employment factors, not previously considered, that were
administrative in nature and, therefore, without error or abuse, not compensable. The Office also
found that there was no evidence to establish that appellant’s current condition was due to his
accepted work injury.

1

Dr. Jefferson’s letterhead reflects that he is a forensic psychiatrist; however, his credentials cannot be verified.

2

On May 8, 2006 appellant requested reconsideration. He submitted a September 30,
2005 report, from Dr. Jefferson in which he stated that appellant experienced PTSD as a result of
his supervisor’s actions. Dr. Jefferson contended that appellant should have been assigned to a
different route and station and that he was being harassed, belittled and used as a scapegoat by
management. He argued that postal inspectors diminished and trivialized the effects of
appellant’s assault by waiting four months to investigate the incident and that he was
retraumatized by their attempt to interview him. Dr. Jefferson noted appellant’s claim that he
was improperly threatened with a seven-day suspension for fighting. Finally, he opined that
appellant’s supervisor acted abusively when he gave a speech in front of coworkers on avoiding
confrontations with the public. Dr. Jefferson stated that appellant’s reaction to his supervisor’s
behavior was consistent with the aggravated psychological symptoms of PTSD brought on by the
accepted assault.
By decision dated August 10, 2006, the Office denied modification of its earlier decision,
finding that appellant had failed to establish that he had sustained a recurrence of disability.
At the oral argument, appellant contended that he suffered a recurrence of disability as of
March 26, 2005. He alleged that his emotional condition resulted from both the accepted
March 13, 2004 assault and actions taken by his employer following his return to work.
Appellant indicated that he found his supervisor’s actions “hurtful.” He stated his belief that the
“stand-up” talk was aimed at him and that he was blamed for an incident that was not his fault.
Appellant felt that the inspector’s act of visiting him at his home showed disrespect; that the
investigation was inappropriate; and that the employing establishment did not care about him,
but only wanted him to go back to work. He acknowledged that, on the date of the alleged
attack, the police were not summoned and he continued to deliver his route after the assault.
LEGAL PRECEDENT -- ISSUE 1
Section 10.5(x) of the Office’s regulation defines “recurrence of disability” as an inability
to work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness, without an intervening injury or
new exposure to the work environment that caused the illness.2 Therefore, the Board has held
that, in order to establish a claim for a recurrence of disability, appellant must establish that he
suffered a spontaneous material change in the employment-related condition without an
intervening injury.3
Appellant has the burden of establishing that he sustained a recurrence of a medical
condition4 that is causally related to his accepted employment injury. To meet his burden,
appellant must furnish medical evidence from a physician who, on the basis of a complete and
2

20 C.F.R. § 10.5(x) (2002). See Carlos A. Marrero, 50 ECAB 117 (1998).

3

Carlos A. Marrero, supra note 2.

4

“Recurrence of medical condition” means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a need for further medical treatment after release from
treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y) (2002).

3

accurate factual and medical history, concludes that the condition is causally related to the
employment injury and supports that conclusion with sound medical rationale.5 Where no such
rationale is present, the medical evidence is of diminished probative value.6
ANALYSIS -- ISSUE 1
In the present case, appellant alleged that he sustained a recurrence of his prior accepted
emotional condition as a result of a number of employment incidents and conditions. However,
appellant specifically asserted that his current PTSD was caused in part by new incidents,
occurring after his return to unrestricted duty following his initially accepted condition. These
are new factors which constitute new exposure to the work environment subsequent to the
accepted employment incident that caused the claimed illness. Since alleged intervening factors
were responsible, appellant did not, by definition, sustain a recurrence of disability and the
Office properly denied his claim for a recurrence of disability due to the accepted March 13,
2004 employment injury.
LEGAL PRECEDENT -- ISSUE 2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his or her regular or specially assigned
employment duties or to a requirement imposed by the employing establishment, the disability
comes within coverage of the Federal Employees’ Compensation Act.7 The same result is
reached when the emotional disability resulted from the employee’s emotional reaction to the
nature of a claimant’s work or his fear and anxiety regarding his ability to carry out his duties.8
By contrast, there are disabilities having some kind of causal connection with the employment
that are not covered under workers’ compensation law because they are not found to have arisen
out of employment, such as when disability results from an employee’s fear of a reduction-inforce or frustration from not being permitted to work in a particular environment or to hold a
particular position.9 Moreover, although administrative and personnel matters are generally
related to employment, they are functions of the employer and not duties of the employee. Thus,
the Board has held that reactions to actions taken in an administrative capacity are not

5

Ronald A. Eldridge, 53 ECAB 218 (2001).

6

Albert C. Brown, 52 ECAB 152 (2000).

7

5 U.S.C. §§ 8101-8193.

8

Lillian Cutler, 28 ECAB 125, 129 (1976).

9

See Peter D. Butt, Jr., 56 ECAB ___ (Docket No. 04-1255, issued October 13, 2004). See also Ronald K.
Jablanski, 56 ECAB ___ (Docket No. 05-482, issued July 13, 2005); Barbara J. Latham, 53 ECAB 316 (2002).

4

compensable unless it is shown that the employing establishment erred or acted abusively in its
administrative capacity.10
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment, which may be considered by a physician when
providing an opinion on causal relationship and which are not deemed factors of employment
and may not be considered. When a claimant fails to implicate a compensable factor of
employment, the Office should make a specific finding in that regard. If a claimant does
implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.11 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then the
Office must base its decision on an analysis of the medical evidence.12 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim,
but rather, must be corroborated by the evidence.13
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced, which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his or her allegations with probative and reliable evidence.14
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that an emotional condition was caused or adversely affected by his
employment.15 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.16 Mere
perceptions and feelings of harassment will not support an award of compensation.17

10

See Charles D. Edwards, 55 ECAB 258 (2004); see also Ernest J. Malagrida, 51 ECAB 287, 288 (2000).

11

Margaret S. Krzycki, 43 ECAB 496 (1992).

12

See Charles D. Edwards, supra note 10.

13

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and
Ruthie M. Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to
determine whether or not the evidence established such allegations).
14

James E. Norris, 52 ECAB 93 (1999).

15

See Charles D. Edwards, supra note 10.

16

See Ronald K. Jablanski, supra note 9; Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

17

Beverly R. Jones, 55 ECAB 411 (2004).

5

ANALYSIS -- ISSUE 2
Appellant alleged that he experienced PTSD as a result of a number of employment
incidents and conditions that occurred after his return to unrestricted duty on June 2, 2004. The
Office found that he had not established any compensable factors of employment under the terms
of the Act.
Appellant has not attributed his emotional condition to the performance of his regular
duties or to any special work requirement arising from his employment duties under Cutler,18 nor
has appellant implicated his workload as having caused or contributed to his emotional
condition. Rather, he has alleged harassment on the part of the employing establishment. To the
extent that disputes and incidents alleged as constituting harassment and discrimination by
supervisors are established as occurring and arising from appellant’s performance of his regular
duties, these could constitute employment factors.19 However, for harassment or discrimination
to give rise to a compensable disability under the Act, there must be evidence that harassment or
discrimination did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act.20 In the present case, appellant has not submitted sufficient
evidence to establish his claim.21 He alleged generally that management lacked concern for his
personal welfare and that he was harassed, belittled and used as a scapegoat. Appellant
submitted no corroborating evidence, such as witness statements, to substantiate his allegations.
His general allegations that he was harassed by management are insufficient to establish that
harassment did, in fact, occur. Thus, appellant has not established a compensable employment
factor under the Act with respect to these above-described allegations.
The Board finds that appellant’s allegations that his supervisor threatened him with a
seven-day suspension on the day following the original incident; a “stand-up” speech was given
to staff warning against confrontations; a postal service investigation of the incident was
improperly conducted; an attempt was made to interview him at work; and that he was
improperly assigned to the same position following the accepted incident, relate to administrative
or personnel matters, unrelated to the employee’s regular or specially assigned work duties and
do not fall within the coverage of the Act.22 Although the assignment of work duties, training,
disciplinary actions and the monitoring of work activities are generally related to the
employment, they are administrative functions of the employer and not duties of the employee.23
18

See Lillian Cutler, supra note 8.

19

See Lori A. Facey, 55 ECAB 217 (2004).
Kathleen D. Walker, 42 ECAB 603, 608 (1991).
20

See also David W. Shirey, 42 ECAB 783, 795-96 (1991);

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

21

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
22

See Lori A. Facey, supra note 20. See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988).
23

Id.

6

However, the Board has also found that an administrative or personnel matter will be considered
to be an employment factor where the evidence discloses error or abuse on the part of the
employing establishment. In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.24
In this case, appellant has not submitted sufficient evidence to show that the employing
establishment committed error or abuse with respect to these matters. The record reflects that on
May 27, 2004, Dr. Jefferson stated that appellant’s symptoms of insomnia, startle response and
hypervigilance had resolved and that he was highly motivated to return to work. He released
appellant to return to full-time employment as of June 1, 2004, without restrictions. The Board
finds that assigning appellant to his date-of-injury job was reasonable under the circumstances.
Moreover, appellant’s frustration from not being permitted to work in a particular environment is
not a compensable factor under the Act.25
The record also shows that, following the alleged March 13, 2004 incident, a “stand-up”
talk was given by appellant’s supervisor, who advised all employees to avoid irate customers as a
preventive action. The Board finds that this administrative act was reasonable and responsible
under the circumstances, as it provided corrective instruction in response to appellant’s assault.
The Board has recognized the compensability of verbal altercations or abuse in certain
circumstances; however, this does not imply that every statement uttered in the workplace will
give rise to coverage under the Act.26 Appellant’s description of the “stand-up” speech cannot be
characterized as either a verbal altercation or abuse. He has not identified any words, actions or
gestures used by his supervisor to support abuse on her part.
Appellant alleged that a postal service investigation of the incident was improperly
conducted and that he was stressed by attempts that was made to interview him at home and at
work. The Board finds that the employing establishment’s actions with regard to its
investigation of the alleged incident did not constitute error or abuse. Rather, the employing
establishment had a responsibility to investigate the circumstances surrounding the assault and
acted appropriately. Appellant was allegedly attacked without provocation, while in his official
vehicle, on his daily route. However, he was unable to substantiate the facts alleged. Appellant
did not file a police report or identify witnesses; nor did he seek medical treatment immediately.
In fact, he completed his route following the alleged assault. In order to verify the alleged
events, the employing establishment was required to perform an investigation. The Board finds
that the inspector’s attempts to interview appellant were reasonable and warranted. Thus,
appellant has not established a compensable employment factor under the Act with respect to
administrative matters.
Appellant generally indicated that the actions of his supervisor and other employees were
“hurtful,” disrespectful and punitive. However, under the circumstances of this case, the Board

24

See Richard J. Dube, 42 ECAB 916, 920 (1991).

25

See Cyndia R. Harrill, 55 ECAB 522 (2004).

26

See Charles D. Edwards, supra note 10.

7

finds that appellant’s emotional reaction must be considered self-generated, in that it resulted
from his perceptions regarding these actions.27
For the foregoing reasons, the Board finds that appellant has not established any
compensable employment factors under the Act and, therefore, has not met his burden of proof
in establishing that he sustained an emotional condition in the performance of duty.28
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that on
March 26, 2005 he sustained a recurrence of disability that was causally related to his accepted
injury. The Board further finds that appellant did not meet his burden of proof to establish that
he sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

27

See David S. Lee, 56 ECAB ___ (Docket No. 04-2133, issued June 20, 2005).

28

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, supra note 11.

8

